                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

CAYMAN SECURITIES CLEARING
AND TRADING LTD., THE HURRY
FAMILY REVOCABLE TRUST,
SCOTTSDALE CAPITAL ADVISORS
CORPORATION, and ALPINE
SECURITIES CORPORATION,

           Plaintiffs,

v.                                       Case No. 8:18-cv-2869-T-33CPT

CHRISTOPHER FRANKEL,

          Defendant.
______________________________/

                      ORDER APPOINTING MEDIATOR

      Pursuant to the Notice of Mediation (Doc. # 32), filed

on   January   18,    2019,   and   in    accordance   with   the   rules

governing mediation set forth in Chapter Nine of the Rules of

the United States District Court for the Middle District of

Florida, it is ORDERED that the following individual is hereby

APPOINTED by the Court to serve as Mediator in this action:

      Name of Mediator:       Peter J. Grilli, Esq.

      Address:                3001 W. Azeele Street
                              Tampa, Florida 33609

      Telephone:              (813) 874-1002




                                    1
      By agreement of the parties, the mediation conference is

scheduled for July 26, 2019, at 10:00 A.M. at the location

listed above.

      The parties are directed to mediate in good faith and to

fully and faithfully explore every settlement opportunity.

Furthermore, the Court directs that all counsel, parties,

corporate     representatives,    and   any   other   required   claims

professionals shall be present at the mediation conference

with full authority to negotiate a settlement. The Court does

not   allow    mediation   by    telephone    or   video   conference.

Personal attendance is required. See Local Rule 9.05(c).

      DONE and ORDERED in Tampa, Florida, this 22nd day of

January, 2019.




                                   2
